Citation Nr: 1547640	
Decision Date: 11/10/15    Archive Date: 11/13/15

DOCKET NO.  09-04 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

N. Holtz, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to October 1967.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a January 2008 rating decision of the VA Regional Office (RO) in Waco, Texas that, in pertinent part, denied service connection for major depressive disorder.  The matter was previously remanded in July 2011 and June 2014 for further development. 

The Veteran was afforded a videoconference hearing in July 2011 before the undersigned.  The transcript is of record.

In the June 2014 decision and remand, the Board bifurcated the Veteran's appeal for service connection for a psychiatric disorder, and denied entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder, other than PTSD.  The Board remanded the PTSD appeal.  As such, only the issue of entitlement to service connection for PTSD remains before the Board at this time.

The Board notes that the Veteran has perfected an appeal of the issues of entitlement to service connection for a back disability and for prostate cancer.  The RO has not yet certified these appeals to the Board.  The Board's review of the Veterans Benefits Management System (VBMS) eFolder reflects that it is likely the Agency of Original Jurisdiction is still taking action on these issues, especially in light of the Veteran's videoconference hearing request; in the VA appeals system, the RO manages the scheduling of hearings.  As such, the Board will not accept jurisdiction over those issues at this time, but will address them in a subsequent Board decision, if otherwise in order. 



FINDINGS OF FACT

The preponderance of the evidence is against a finding that the Veteran has had a valid diagnosis of PTSD conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) at any time during the pendency of the claim. 


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015); 38 C.F.R. § 4.125a (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

Here, the Veteran was sent a letter in July 2014 that fully addressed all VCAA notice elements for service connection for PTSD.  38 C.F.R. § 3.159(b)(1); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  This notice letter was issued following the most recent Board remand, which bifurcated the psychiatric claim.  The matter was readjudicated in a July 2014 supplemental statement of the case.  Accordingly, no further development is required with respect to the duty to notify.

VA's duty to assist the Veteran in the development of the claim includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  

As noted in the June 2014 decision/remand, based on information provided by the Veteran, VA treatment records were requested, obtained, and associated with the claims file, as well as service treatment records and the reports of VA examinations.  The Veteran's representative indicated that the Veteran may have visited the VA North Texas Health Care System in Dallas in the late 1960s or 1970s.  These records were requested, and the VA North Texas Health Care System responded that only records dating since October 2000 could be located.  In April 2012, the Veteran was notified of VA's inability to locate any records dated prior to 2000, and in May 2012 the Appeals Management Center issued a Formal Finding of Unavailability of VA Treatment Records.  The Board also notes that March 2007 correspondence the Veteran reported that he has only been receiving treatment at the VA North Texas Health Care System from 2000 to the present.  There is therefore no indication that any further pertinent medical records were not appropriately requested, or that any records received were not appropriately associated with the claims file.

In the most recent remand, the Board requested that the AOJ should prepare a report concerning potential PTSD stressors, after attempting to verify those stressors.  While the RO did attempt to verify the stressors in September 2014, it is unclear that any report was ever created.  Even if the AOJ failed to create such a report, however, there is no prejudice to the Veteran.  As he does not have a diagnosis of PTSD that complies with the criteria in the Diagnostic and Statistical Manual, as discussed in detail below, the issue of whether or not he experienced any verified stressors is ultimately not relevant to the adjudication of his appeal.  Further, the April 2015 examiner provided a second opinion that, even assuming the occurrence of the stressor identified by the Veteran, that claimed stressor was insufficient to support a PTSD diagnosis. 

Finally, the results of an April 2015 VA PTSD examination, as requested by the June 2014 remand, are of record.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Veteran's statements in support of the claim are of record, including testimony provided at a July 2011 videoconference hearing before the undersigned.  The Board hearing focused on the elements necessary to substantiate his service connection claim and the Veteran, through his testimony and his representative's statements, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim for benefits.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2015), and that the Board can adjudicate the claim based on the current record.  

After review of the Veteran's statements and the medical evidence of record, no available outstanding evidence has been identified.  For the above reasons, no further assistance to the appellant is required.  38 C.F.R. § 3.159(c).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009). 

Establishing service connection for PTSD for claims requires (1) a PTSD diagnosis conforming to the criteria of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders; (2) a link, established by medical evidence, between a Veteran's present symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 139 (1997).  Moreover, "a clear (that is, unequivocal) PTSD diagnosis by a mental-health professional must be presumed (unless evidence shows to the contrary) to have been made in accordance with the applicable DSM criteria as to both the adequacy of the symptomatology and the sufficiency of the stressor."  Id. at 140.  This is because mental health professionals "are presumed to know the DSM-IV requirements applicable to their practice and to have taken them into account in providing a PTSD diagnosis."  Id.

The Board observes that the RO originally certified the Veteran's appeal to the Board in July 2010.  Though 38 C.F.R. § 4.125a was amended effective August 4, 2014, to update DSM references from the DSM-IV to the more-recently published DSM-5, the DSM-IV remains controlling for this appeal, pursuant to the effective date of the updated regulation.  See Schedule for Rating Disabilities-Mental Disorders and Definition of Psychosis for Certain VA Purposes, 79 Fed. Reg. 45,093 (Aug. 4, 2014) (codified at 38 C.F.R. § 4.125a (2015)) (providing that "[t]he provisions of this interim final rule shall apply to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after the effective date of this interim final rule.").  

In May, June, and December 2010 VA consultations for treatment, the Veteran requested that he be considered for service connection for PTSD.  At a later December 2010 neuropsychology consultation, the Veteran reported that his ship was in hostile waters off of Vietnam during the war.  

The Veteran was seen in November 2011 for mental health supportive therapy.  He was noted to be a non-combat Veteran, with recurrent major depressive disorder, and psychotic disorder not otherwise specified.  At this visit, he described his military occupational specialty as a "bomb builder."  Just before the time of his discharge, the Veteran got off his ship when an airplane was accidentally blown up, and some of his colleagues were killed.  Further, he was always afraid that the bombs he worked with might accidentally explode, and he asserted that he had nightmares related to building bombs.  He also reported a number of post-service incidents where guns were pulled on him, and he saw people get shot.  The treatment provider, a staff psychiatrist, diagnosed "likely" moderate PTSD, but did not provide any rationale for that preliminary diagnosis.

According to the January 2012 VA psychiatric examination report, which determined that the Veteran's depressive disorder was unrelated to his active duty, the examiner noted that the Veteran first reported military stressors in November 2011, at which time he was found to have "possible moderate PTSD".  The January 2012 report, however, which did not diagnose the Veteran with PTSD, was not based on an in-person examination, and, as noted in the previous remand, occurred prior to the Veteran's March 2012 PTSD diagnosis, which is discussed below.  The Board finds that the January 2012 report is not probative into the matter of whether the Veteran has a PTSD diagnosis that meets the DSM-IV criteria. 

In March 2012, the Veteran's psychiatrist diagnosed him with major depressive disorder with psychotic features and chronic, moderate PTSD due to military non-combat and civilian traumas.  That psychiatrist, however, failed to indicate why a PTSD diagnosis was appropriate.  She did not address the sufficiency of the stressors, the sufficiency of any potentially PTSD-related symptomatology, how the current diagnosis was related to any events in service, or any other reason that the PTSD diagnosis was appropriate.  

Subsequent to the March 2012 diagnosis, there are numerous other "mental health notes" from 2012, 2013, and 2014.  These notes each provide an essentially identical history for the Veteran, and include mental status examinations for each visit.  Ultimately, each of those notes includes the diagnosis of "PTSD chronic moderate (military non-combat and civilian)".  In each of those treatment records, however, as with the March 2012 original PTSD diagnosis, the treatment provider fails to discuss how or why the Veteran met the DSM criteria for PTSD.  Specifically, the reports did not discuss whether the Veteran's alleged stressors were sufficient to support a PTSD diagnosis, or, if so, how the symptomatology of the Veteran's psychiatric disability manifested in PTSD.  In short, these reports are merely restatements of prior PTSD diagnoses.

Following the most recent remand, VA provided the Veteran with a PTSD-specific examination in April 2015 by a VA psychologist.  The examiner discussed the Veteran's pre-military, military, and post-military history.  The Veteran reported having nightmares related to building bombs, and fears that the bombs he built could have gone off.  The Veteran reported disturbing memories, difficulty with loud noises, and avoiding crowds.  He sometimes struggled with irritability and anger.  He also stated that he had difficulty driving, and that he "hears thoughts."  At times he felt paranoid, as if someone was following him.  

Considering the Veteran's reported stressors, the examiner opined that none of his in-service stressors were sufficient to support a diagnosis of PTSD.  The Veteran's post-service report of seeing people shot, however, could have supported a PTSD diagnosis.  

The examiner opined that the Veteran did not have PTSD, and that it was less likely that he had PTSD at any time during the pendency of his service connection claim.  The examiner stated that this opinion was based on examination results in which the Veteran denied symptoms consistent with a diagnosis of PTSD, and, to the extent that he did diagnose potentially PTSD-related symptoms, those symptoms were related to alleged stressors that would not be sufficient to support a PTSD diagnosis.  Further, even if those stressors were sufficient to support a PTSD diagnosis, the Veteran still did not endorse adequate symptoms to support a PTSD finding.  

The examiner included various tests results in the examination report, in support of a finding that the Veteran did not meet the criteria for PTSD.  First, following a response bias test, the examiner noted that the Veteran's score was above the established cutoff, indicating that his performance was not consistent with persons diagnosed with PTSD but was consistent with the test performances of disability claimants simulating symptoms of PTSD.  That result suggested symptom exaggeration and a response style indicative of attempts to portray himself as worse off than he actually might be, with regard to PTSD symptoms.  

The examiner also administered an MMPI-2 RF, which is a psychological test to assess personality traits and psychopathology.  According to the examiner, the Veteran's results had to be interpreted with caution because his profile suggested overreporting of psychological dysfunction, and indicated an unusual combination of responses that was associated with noncredible memory complaints.  The report was also concerning for a form of underreporting, in which the Veteran presented himself in a very positive light by denying several minor faults and shortcomings that most people acknowledge.  

Based on the testing results, the examiner noted that the Veteran's psychological profile indicated difficulty with anxiety, insecurity, worry, and possible behavioral inhibition based on negative emotions.  There were also symptoms of thought distress, indicating a belief that others sought to harm him, potentially rising to the level of paranoid delusions.  

Considering the record of a PTSD diagnosis in the Veteran's claims file, the examiner opined that it was not clear why the March 2012 examiner would have diagnosed PTSD, or why the diagnosis was continued to the present.  As noted above, she opined that it was less likely than not that the Veteran had suffered from PTSD at any time during the period on appeal. 

The preponderance of the evidence is against a finding that the Veteran has, at any time during the pendency of the claim, had a PTSD diagnosis that meets the criteria under the DSM-IV.  While there are various PTSD diagnoses in the record, which are presumed to have been made in accordance with the applicable DSM criteria, none of those diagnoses are supported by any rationale.  Rather, from the time of the original March 2012 diagnosis, in all of the reports there is merely a restatement of alleged stressors, a mental status examination, and then a finding of PTSD without any rationale in support.  Without such rationale, the probative value of these diagnoses is significantly reduced.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).

In contrast to those earlier diagnoses, the April 2015 examiner provided a thorough explanation in support of her finding that a PTSD diagnosis was not warranted.  Id.  The examiner addressed the adequacy of the Veteran's alleged stressors, his current symptomalogical picture, and the validity of the symptoms with which the Veteran presented.  Further, the examiner explained why the Veteran's symptoms were insufficient to support a PTSD diagnosis, and why the prior PTSD diagnoses were not probative of the issue.  Id.  The April 2015 VA examiner's finding of a lack of a valid diagnosis of PTSD is therefore entitled to significant probative weight.

The Board acknowledges that the April 2015 report was based on DSM-5 criteria, rather than DSM-IV criteria.  The Veteran is not prejudiced by this discrepancy.  Initially, the examiner opined that the stressor identified by the Veteran was insufficient to support a PTSD diagnosis; as the DSM-5 broadened what could constitute a stressor, the fact that the examiner may have considered the sufficiency of the stressor under the newer criteria was a benefit to the Veteran.  The examiner further explained that, even if the claimed stressor was sufficient to support a PTSD diagnosis, he still did not endorse adequate symptoms for a diagnosis of PTSD.  The examiner found only limited symptomatology, and discussed the fact that applicable mental testing scores demonstrated that even that limited symptomatology was exaggerated.  It is clear that the same analysis applied under the DSM-IV, as the examiner opined that there was no basis in the record for diagnosing the Veteran under the earlier criteria that was in place in 2012, and it was less likely than not that the Veteran ever had a valid PTSD diagnosis.  As the examiner specifically referenced the existence of PTSD under the older criteria, the Board finds that the finding of a lack of PTSD was consistent with both the DSM-IV and DSM-5 criteria.  Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).

Based on that April 2015 examination report, and in light of the entire evidentiary record before the Board, the Board finds that the preponderance of the evidence is against a finding that the Veteran has had a valid diagnosis of PTSD conforming to the DSM-IV at any time during the pendency of the claim.  As such, regardless of whether there is credible evidence supporting the claimed in-service stressors, entitlement to service connection for PTSD is not warranted.  38 C.F.R. § 3.304(f) (requiring all three elements to establish entitlement to service connection for PTSD). 

ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
J. HAGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


